Case 5:14-cr-20425-JEL-DRG ECF No. 525, PageID.3445 Filed 12/22/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,     Case No. 14-20425

 v.                                     Judith E. Levy
                                        United States District Judge
 Christopher Pierce,

                      Defendant.
 ________________________________/


   ORDER DENYING DEFENDANT CHRISTOPHER PIERCE’S
      MOTION FOR COMPASSIONATE RELEASE [504]

      On December 8, 2020, Defendant Christopher Pierce filed a motion

requesting compassionate release through 18 U.S.C. § 3582(c)(1)(A) in

light of his underlying health conditions and the danger posed to him in

custody from the COVID-19 pandemic. (ECF No. 504.)

      On December 22, 2020, the Court held a hearing on Defendant’s

motion through audio-visual technology. For the reasons set forth on the

record, Defendant’s motion is DENIED.

      IT IS SO ORDERED.

Dated: December 22, 2020                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
Case 5:14-cr-20425-JEL-DRG ECF No. 525, PageID.3446 Filed 12/22/20 Page 2 of 2




                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 22, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      2
